Citation Nr: 1509929	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  09-37 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lung cancer, to include as secondary to herbicide exposure.

2.  Entitlement to an initial compensable rating for adenocarcinoma of the prostate, status post prostatectomy.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969, which included service in the Republic of Vietnam.  He received the Combat Infantryman Badge and Bronze Star Medal with V Device.  The appellant is his surviving spouse.  The Veteran died in January 2010 prior to the promulgation of a decision in this appeal.  The appellant filed a motion with the agency of original jurisdiction (AOJ) later that month to be substituted for the Veteran in the instant appeal.  The appellant's motion has been granted, and she was substituted as the appellant.

These matters initially came before the Board of Veterans' Appeals (Board) from March 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the March 2008 decision, the RO granted service connection for adenocarcinoma of the prostate, status post prostatectomy, and assigned an initial noncompensable disability rating, effective from October 29, 2007.  In the February 2009 decision, the RO denied entitlement to service connection for lung cancer.

The appellant testified before the Board at a June 2012 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the claims file.

In October 2012, the Board remanded these matters for further development.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the appellant's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The issue of entitlement to service connection for lung cancer is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

From October 29, 2007 until the date of the Veteran's death in January 2010, he experienced urinary frequency with a daytime voiding interval of between one and two hours and awakening at night to void three to four times per night; he did not receive any surgical, X-ray, antineoplastic chemotherapy, or any other therapeutic procedure for adenocarcinoma of the prostate during the claim period; there was no local reoccurrence or metastasis of the prostate cancer and the Veteran did not experience any associated renal dysfunction, urinary leakage, or obstructed voiding.


CONCLUSION OF LAW

The criteria for an initial 20 percent rating (but no higher) for adenocarcinoma of the prostate, status post prostatectomy, were met from October 29, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The appeal for a higher initial rating for adenocarcinoma of the prostate, status post prostatectomy, arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings-the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the appellant's June 2012 hearing, the undersigned identified the issues on appeal (including entitlement to a higher initial rating for adenocarcinoma of the prostate).  The appellant provided testimony as the history and treatment of the Veteran's prostate cancer and its residual symptoms and she has submitted additional evidence during the course of the appeal.  Thus, she has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records.  There is no evidence of any relevant post-service private medical treatment for prostate cancer or its residuals.  In addition, the Veteran was afforded a VA examination to assess the severity of his service-connected adenocarcinoma of the prostate and any residuals and an opinion has been obtained as to whether any renal dysfunction was related to his prostate cancer.

In its October 2012 remand, the Board instructed the AOJ to, among other things: ask the appellant to indicate if the Veteran received any VA or private medical treatment for prostate cancer or any residuals not already evidenced by the record and to complete the appropriate release form so as to allow VA to obtain any identified private treatment records; and obtain all VA treatment records dated from September 2009 to January 2010 (including all terminal treatment records) from the Bay Pines VA Healthcare System.  As explained above, all relevant VA treatment records (including records dated from September 2009 to January 2010 and all terminal treatment records from the Bay Pines VA Healthcare System) have been obtained and associated with the claims file.  

In an October 2012 letter, the AOJ asked the appellant to identify any additional VA or private records of treatment for prostate cancer residuals and to submit the appropriate release form so as to allow VA to obtain any identified relevant private treatment records.  Copies of the release form (VA Form 21-4142) were included with the letter.  The appellant has not subsequently identified any additional records of treatment for prostate cancer or its residuals and she has not submitted any signed and completed VA Form 21-4142 so as to allow VA to obtain any private treatment records relevant to the appeal for a higher initial rating for prostate cancer.

VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the appellant has not identified any additional relevant treatment records with respect to the appeal for a higher initial rating for prostate cancer and has not submitted the appropriate release form to allow VA to obtain any relevant private treatment records, VA has no further duty to attempt to obtain any additional VA or private treatment records at this time.

Thus, with regard to the appeal for a higher initial rating for adenocarcinoma of the prostate, the AOJ substantially complied with all of the Board's pertinent October 2012 remand instructions.  VA has no further duty to attempt to obtain any additional records or obtain additional opinions with respect to the issue decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's adenocarcinoma of the prostate, status post prostatectomy, was rated under 38 C.F.R. § 4.115b, DC 7528 as a malignant neoplasm of the genitourinary system.  Under DC 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination, shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528.

As applicable to this case, voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  Urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating is warranted for urine leakage that requires the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted for the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.
For a rating based on urinary frequency, a 10 percent rating is warranted for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating is warranted where there is a daytime voiding interval between one and two hours, or if the disability results in awakening to void three to four times per night.  A 40 percent rating is warranted for a daytime voiding interval of less than one hour, or if the disability results in awakening to void five or more times per night.  Id.

For a rating based on obstructed voiding, a noncompensable rating is warranted for obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  (1) Post void residuals greater than 150 cc; (2) Uroflowmetry; markedly diminished flow rate (less than 10 cc/second); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring periodic dilation every two to three months.  Also, urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  Id

In this case, a February 2008 VA examination report indicates that the Veteran's adenocarcinoma of the prostate had its onset in February 2004 and its initial manifestations consisted of elevated prostate-specific antigen (PSA) levels.  The Veteran had undergone a prostatectomy in June 2004 and the last antineoplastic treatment occurred during that month.  He was not receiving any treatment for prostate cancer at the time of the February 2008 examination and he was not experiencing any general systemic symptoms due to genitourinary disease, urinary symptoms, or urinary leakage.  There was no history of any recurrent urinary tract infections, obstructed voiding (urinary retention), urinary tract stones, renal dysfunction or renal failure, acute nephritis, hydronephrosis, or cardiovascular symptoms.  The Veteran did experience erectile dysfunction and the absence of ejaculation due to his prostate surgery.
Examination revealed that there was no edema and that left dorsalis pedis and posterior tibial pulses were normal.  The only residual of the Veteran's prostate cancer and its treatment was erectile dysfunction.  He retired in January 2007 because he was "eligible by age or duration of work."  Diagnoses of adenocarcinoma  of the prostate and erectile dysfunction were provided.

A January 2009 VA oncology consultation note indicates that the Veteran underwent a radical prostatectomy for his prostate cancer, but that he did not receive any hormonal treatment, radiation, or chemotherapy.  He reportedly experienced nocturia one time per night depending upon how much fluid he drank, but he did not experience any difficulty voiding and there was no dysuria or hematuria.  He and his wife reported that he had been experiencing poor memory.

In August 2010, a VA medical professional reported that the Veteran had inactive prostate cancer at the time of his death, as evidenced by normal PSA levels.  He was status post prostatectomy in 2004 and there was no evidence of any metastatic prostate cancer.

During the June 2012 hearing, the appellant reported that the Veteran was diagnosed as having prostate cancer in 2004, but that he was not receiving any treatment for the cancer when he submitted his claim of service connection for the disability.  The appellant indicated that at the time of the February 2008 VA examination, the Veteran's cognitive function was impaired due to oropharynx cancer and he was not able to fully participate during the examination or report how many times he went to the bathroom.  She explained that he was not necessarily experiencing incontinence, but that he wore Depends if he left the house and he went to the bathroom 3 to 4 times per night.  When the appellant was able to observe the Veteran on weekends, the Veteran went to the bathroom approximately 3 to 4 times per day/every 1 to 2 hours.

In November 2012, a VA oncologist reviewed the Veteran's claims file and opined that his acute renal failure (which was listed as a cause of his death on his January 2010 death certificate) was not due to his prostate cancer and prostatectomy.  She reasoned that during the Veteran's last days, he had a mild degree of renal failure due to dehydration and hypercalcemia.  He always had normal kidney function while being treated at the Bay Pines VA Healthcare System and there was no abnormal kidney function until his last admission to the facility.  His highest creatinine was 1.86 mg/dL "and the highest creatinine of 57 mg/dL."  He never received hemodialysis.  Overall, the physician did not believe that the Veteran's acute renal failure was due to his previous prostate cancer and prostatectomy.  At the time of his autopsy, there was no gross evidence of recurrent prostate cancer. 

The November 2012 opinion was based upon a complete review of the Veteran's medical records and reported history and it is accompanied by a detailed rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). 

The above evidence reflects that the Veteran did not have any active prostate cancer during the claim period and that he had not received any cancer treatment since his prostatectomy in 2004.  Thus, a 100 percent rating under DC 7528 is not warranted at any time during the claim period.  38 C.F.R. § 4.115b, DC 7528.

Although the February 2008 VA examination report reflects that the Veteran reportedly did not experience any urinary symptoms at that time, the appellant indicated during the June 2012 hearing that the Veteran was cognitively impaired at the time of the February 2008 examination due to cancer and that he was unable to report how many times he went to the bathroom.  The appellant specified that she observed the Veteran use the bathroom every 1 to 2 hours during the day and 3 to 4 times per night.

The appellant is competent to report her observations of the Veteran's symptoms.  Moreover, her report is consistent with the report of the January 2009 VA oncology consultation during which the Veteran reported that he experienced nocturia approximately one time per night, but that he was also experiencing poor memory.  There is no other evidence to explicitly contradict the appellant's report concerning the Veteran's urinary frequency.  Hence, the Board finds the appellant's report to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)

In light of the appellant's report during the June 2012 hearing and the apparent inaccuracy of the information obtained from the Veteran during the February 2008 VA examination and resolving reasonable doubt in favor of the appellant, the Board finds that the Veteran's urinary frequency most closely approximated the criteria for a 20 percent rating since the effective date of service connection.  Hence an initial 20 percent rating is warranted since October 29, 2007.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.115a. 

A rating higher than 20 percent on the basis of urinary frequency is not warranted at any time during the claim period because there is no evidence of any daytime voiding interval less than one hour or awakening to void five or more times per night.  There is no evidence of any urinary leakage or obstructed voiding during the claim period and the appellant acknowledged during the June 2012 hearing that although the Veteran wore Depends, he was not observed to have actually experienced any incontinence (much less any urinary leakage that required the changing of any absorbent materials).  Hence, a rating on the basis of urinary leakage or obstructed voiding is not warranted during the claim period.  38 C.F.R. § 4.115(b).  
Furthermore, the only evidence of any renal dysfunction is the acute kidney failure which contributed to the Veteran's death.  The November 2012 opinion reflects that this renal dysfunction was not related to the Veteran's prostate cancer.  As there is no evidence of any other renal dysfunction during the claim period, a rating on the basis of such symptomatology is also not warranted at any time since the effective date of service connection.  Id.

The only other residual of the Veteran's prostate cancer was erectile dysfunction.  Service connection for this disability was granted by way of the March 2008 rating decision and entitlement to special monthly compensation based on loss of use of a creative organ was also granted in that decision.  The Veteran did not appeal any aspect of that decision.

In light of the above evidence, an initial 20 percent rating (but no higher) for adenocarcinoma of the prostate, status post prostatectomy, is granted since October 29, 2007.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, DC 7528.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal.  The Veteran's symptoms were all contemplated by the appropriate rating criteria. Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to a service-connected disability during the claim period.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The February 2008 VA examination report indicates that the Veteran retired in January 2007 because he was "eligible by age or duration of work."  The evidence does not otherwise reflect that he was unemployed during the claim period due to any service-connected disability or that he was prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.


ORDER

Entitlement to an initial 20 percent rating for adenocarcinoma of the prostate, status post prostatectomy, effective from October 29, 2007, is granted.


REMAND

The appellant contends that the Veteran had lung cancer which was separate and distinct from his diagnosed oropharynx cancer  (i.e., the lung cancer was not merely a metastasis of the oropharynx cancer) and that the lung cancer was related to his presumed exposure to herbicides in Vietnam.  She claims that the findings of lung densities during a June 2004 chest X-ray at Largo Medical Center were early indications of the lung cancer.

The VA oncologist who reviewed the Veteran's claims file in November 2012 opined that the Veteran did not have primary lung cancer.  She explained that the Veteran had two chest X-rays conducted at VA in January 2007 and April 2008 and that both failed to show any pulmonary nodules.  CT scans of the neck and chest were performed in December 2008 and January 2009, respectively, and these tests showed bilateral pulmonary nodules.  The scout film of the chest in preparation for the CT scan showed multiple cannon ball metastases which is not the picture for lung cancer, but for metastatic disease.  A plain chest X-ray performed in April 2009 demonstrated pulmonary nodules which were not noted the year prior.  The Veteran underwent a CT-guided biopsy of a lung nodule which was also interpreted as a squamous cell carcinoma.  The specimen was sent for a second opinion and it was agreed upon that it was a squamous cell carcinoma moderately differentiated metastatic from the head and neck region.

Moreover, an autopsy of the Veteran was performed and it showed squamous cell carcinoma in the lungs similar to the one in the oropharynx.  There were some pulmonary nodules on the left side that were poorly differentiated small cell variant of squamous cell carcinoma.  Nevertheless, immunohistochemical stains do not show this to be a different tumor.  Just because a patient has cancer in the lungs does not mean that it is a primary lung cancer.  The Veteran's condition and picture was that of a primary oropharyngeal cancer that presented with metastases to the lungs.  The VA physician did not believe that the Veteran had a primary lung cancer.

The November 2012 opinion is insufficient because although the opinion provider acknowledged that the appellant "stated [that the Veteran] had an abnormal chest X-ray in the private sector which apparently showed some very small pulmonary nodules," it is unclear as to whether the opinion provider actually reviewed the results of the June 2004 chest X-ray which are available in the claims file.  Also, the opinion provider did not otherwise acknowledge or discuss the significance, if any, of the June 2004 chest X-ray findings.

Hence, a remand is necessary to obtain a new opinion as to whether the Veteran experienced primary lung cancer separate and distinct from his oropharynx cancer.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A December 2009 VA hematology/oncology progress note, a June 2012 opinion from Dr. Gulati, and the appellant's testimony during the June 2012 hearing reveal that the Veteran received treatment for his lung cancer at Moffitt Cancer Center and from Dr. Gulati.  He may have also received lung treatment at Largo Medical Center.  When VA becomes aware of private treatment records it will specifically notify the appellant of the records and of the need to provide a release for VA to obtain the records.  If the appellant does not provide the release, VA must ask the appellant to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any relevant treatment records from the above identified treatment providers.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to complete authorizations for VA to obtain all records of the Veteran's treatment for a lung disease from Moffitt Cancer Center, Dr. Gulati, and Largo Medical Center.  All efforts to obtain these records must be documented in the claims file.

If the appellant fails to furnish any necessary releases for private treatment records, she shall be asked to obtain the records and submit them to VA. 

If any putative records are unavailable, the appellant shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claim.  All such notification must be documented in the claims file.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, ask the oncologist who provided the November 2012 opinion to review the claims file (including a copy of this remand, all relevant records contained in VBMS and the Virtual VA system, and any records obtained pursuant to this remand), and provide a new opinion as to the nature of the Veteran's lung cancer. 
The opinion provider shall answer the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's lung cancer was, in whole or in part, a primary lung cancer separate and distinct from his oropharynx cancer (i.e., was not wholly a metastasis of the oropharynx cancer)?  

In formulating the above opinion, the opinion provider must review the June 2004 chest X-ray report from Largo Medical Center and specifically acknowledge and comment on the significance of the June 2004 X-ray findings, the January 2010 autopsy report, and Dr. Gulati's June 2012 opinion.

The opinion provider must provide a rationale for each opinion given.

The opinion provider is advised that the Veteran was competent to report his symptoms and history and that the appellant is competent to report her observations of the Veteran's symptoms, and such lay statements must be specifically acknowledged and considered in formulating any opinions.  If the opinion provider rejects the lay reports regarding symptoms, the opinion provider must provide a reason for doing so. 

If the opinion provider determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the opinion provider be undertaken so that a definite opinion can be obtained.)

If the November 2012 oncologist is unavailable or otherwise unable to provide the requested opinion, the claims file should be provided to another pulmonary oncologist to obtain the necessary opinion.

3.  After conducting any additional indicated development, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the appellant is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


